DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the recitation of claim 10 (line 15-16), "each converter cell comprising at its output an extra converter cell and a bypass switch for redundancy" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the DC/DC converter station" in l.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "the DC/DC converter station" in l.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 10, 12, 15-18, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2011/0115300 A1) in view of Deboy et al. (US 2016/0072396 A1) in further view of Ferrel et al. (US 2015/0353035 A1).
In regards to claim 10, Chiang discloses, in figure 1, a photovoltaic power plant system for power generation (Par 0009), the photovoltaic power plant system comprising one or more photovoltaic clusters (120, 141, 151) and one or more modular multilevel converters (160), wherein: each of the one or more photovoltaic clusters comprises a number of photovoltaic strings (121, 122; Par 0018) connected to one or more MPPTDC/DC converters (141, 142) via a combiner box (130), the combiner box electrically combining the outputs from the photovoltaic strings (S_ID1, S_ID2), wherein the one or more MPPT DC/DC converters (141, 142) comprise one or more inputs connected to the photovoltaic strings (121, 122) via the combiner box, and an output connected to a common LVDC bus (141, 142 outputs two voltages VDC41 and VDC42 on a common LVDC bus; par 0021), each of the one or more photovoltaic clusters comprises one or more DC/DC converters (151, 152) comprising an input connected to the LVDC bus (VDC41 and VDC42 connected on a common LVDC bus), and an output connected to an MVDC collection grid (151, 152 output voltages VDC51 and VDC52 on an MVDC collection grid), and each of the one or more modular multilevel converters (160) comprises an input connected to the one or more photovoltaic clusters (120, 141, 151) via the MVDC collection grid and an output connected to a transmission grid (load; Par 0017). Chiang does not clearly disclose wherein the DC/DC converter comprises a number of galvanically isolated converter cells connected in parallel at their input to the common LVDC bus, and in series at their output for increasing the output voltage to a MV level. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang to incorporate the teachings of Deboy by including wherein the DC/DC converter comprises a number of galvanically isolated converter cells connected in parallel at their input to the common LVDC bus, and in series at their output for increasing the output voltage to a MV level in order to efficiently convert the power, that is, to keep losses that may occur in connection with the power conversion as low as possible (Deboy; Par 0002).
Chiang and Deboy does not clearly disclose each converter cell comprising at its output an extra converter cell and a bypass switch for redundancy. 
However, Ferrel discloses, in figure 3, each converter cell comprising at its output (10, 20 as discussed in Deboy) an extra converter cell (66) and a bypass switch (78) for redundancy (Par 0048, 0053).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang and Deboy to incorporate the teachings of Ferrel by including each converter cell comprising at its output an extra converter cell and a bypass switch for redundancy in order to support module loads by providing current from the low voltage battery bus 64 to the DC/DC converter bus 62 (Ferrel; Par 0054).
In regards to claim 12, Chiang, Deboy and Ferrel disclose the photovoltaic power plant system as claimed in claim 10. Deboy further discloses, in figure 12, wherein a rectifier part of the DC/DC converter (10) comprises a diode rectifier (12; Par 0131). 

 In regards to claim 15, Chiang, Deboy and Ferrel disclose the photovoltaic power plant system as claimed in claim 10. Chiang further discloses, in figure 1, wherein the one or more modular multilevel converters (160) are arranged at a common location (output of 151 positive line and 152 negative line).
In regards to claim 16, Chiang, Deboy and Ferrel disclose the photovoltaic power plant system as claimed in claim 10. Deboy discloses in another embodiment, figure 38, wherein the one or more modular multilevel converters (160 as discussed in Chiang) comprises full-bridge converter cells (101-104; par 0227).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang to incorporate the teachings of Deboy by including wherein the one or more modular multilevel converters comprises full-bridge converter cells in order to efficiently convert the power, that is, to keep losses that may occur in connection with the power conversion as low as possible (Deboy; Par 0002).
In regards to claim 17, Chiang, Deboy and Ferrel disclose the photovoltaic power plant system as claimed in claim 10. Deboy discloses in another embodiment, figure 38, wherein the one or more modular multilevel converters (160 as discussed in Chiang) comprises a mix of full-bridge converter cells (101-104) and half-bridge converter cells (101, 103; par 0227).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang to incorporate the teachings of Deboy by including wherein the one or more modular multilevel converters comprises a mix of full-bridge 
In regards to claim 18, Chiang, Deboy and Ferrel disclose the photovoltaic power plant system as claimed in claim 10. Chiang further discloses, in figure 1, wherein the DC/DC converter station (141, 142, 151, 152) which comprises the MPPT DC/DC converter (141, 142) and the DC/DC converter (151, 152) comprises multiple MPPT inputs (multiple inputs of S_ID1 and S_ID2), connected to the LVDC bus (141, 142 outputs two voltages VDC41 and VDC42 on a common LVDC bus; par 0021).
In regards to claim 25, Chiang, Deboy, and Ferrel disclose the photovoltaic power plant system as claimed in claim 12. Chiang further discloses, in figure 1, wherein the one or more modular multilevel converters (160) are arranged at a common location (output of 151 positive line and 152 negative line).
In regards to claim 27, Chiang, Deboy, and Ferrel, disclose the photovoltaic power plant system as claimed in claim 12. Deboy discloses in another embodiment, figure 38, wherein the one or more modular multilevel converters (160 as discussed in Chiang) comprises full-bridge converter cells (101-104; par 0227).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang to incorporate the teachings of Deboy by including wherein the one or more modular multilevel converters comprises full-bridge converter cells in order to efficiently convert the power, that is, to keep losses that may occur in connection with the power conversion as low as possible (Deboy; Par 0002).

Claims 11, 19, 24, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2011/0115300 A1), Deboy et al. (US 2016/0072396 A1), and Ferrel et al. (US 2015/0353035 A1) in further view of Fishman et al. (US 2012/0080955 A1).
In regards to claim 11, Chiang, Deboy and Ferrel disclose the photovoltaic power plant system as claimed in claim 10, but does not clearly disclose wherein the one or more modular multilevel converters are connected to the transmission grid via one or more parallel connected transformers for raising the output AC voltage to a level of the transmission grid. 
However, Fishman discloses, in figure 1, wherein the one or more modular multilevel converters (160 as discussed in Chiang) are connected to the transmission grid (load; par 0017 as discussed in Chiang) via one or more parallel connected transformers (18) for raising the output AC voltage to a level of the transmission grid (Par 0023).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang, Deboy, and Ferrel to incorporate the teachings of Fishman by including wherein the one or more modular multilevel converters are connected to the transmission grid via one or more parallel connected transformers for raising the output AC voltage to a level of the transmission grid in order to electrically isolates the outputs of the inverters in the grid inverter package (GrIP) modules 14a-14d from the high voltage electrical grid (Fishman; Par 0023).
In regards to claim 19, Chiang, Deboy, Ferrel and Fishman disclose the photovoltaic power plant system as claimed in claim 11. Deboy further discloses, in figure 12, wherein a rectifier part of the DC/DC converter (10) comprises a diode rectifier (12; Par 0131). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang to incorporate the teachings of Deboy by including wherein a rectifier part of the DC/DC converter comprises a diode rectifier in order to efficiently convert the power, that is, to keep losses that may occur in connection with the power conversion as low as possible (Deboy; Par 0002).
In regards to claim 24, Chiang, Deboy, Ferrel and Fishman disclose the photovoltaic power plant system as claimed in claim 11. Chiang further discloses, in figure 1, wherein the one or more modular 
In regards to claim 26, Chiang, Deboy, Ferrel and Fishman disclose the photovoltaic power plant system as claimed in claim 11. Deboy discloses in another embodiment, figure 38, wherein the one or more modular multilevel converters (160 as discussed in Chiang) comprises full-bridge converter cells (101-104; par 0227).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang to incorporate the teachings of Deboy by including wherein the one or more modular multilevel converters comprises full-bridge converter cells in order to efficiently convert the power, that is, to keep losses that may occur in connection with the power conversion as low as possible (Deboy; Par 0002).
In regards to claim 28, Chiang, Deboy, Ferrel and Fishman disclose the photovoltaic power plant system as claimed in claim 11. Deboy discloses in another embodiment, figure 38, wherein the one or more modular multilevel converters (160 as discussed in Chiang) comprises a mix of full-bridge converter cells (101-104) and half-bridge converter cells (101, 103; par 0227).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang to incorporate the teachings of Deboy by including wherein the one or more modular multilevel converters comprises a mix of full-bridge converter cells and half-bridge converter cells in order to efficiently convert the power, that is, to keep losses that may occur in connection with the power conversion as low as possible (Deboy; Par 0002).
In regards to claim 29, Chiang, Deboy, Ferrel and Fishman disclose the photovoltaic power plant system as claimed in claim 11. Chiang further discloses, in figure 1, wherein the DC/DC converter station (141, 142, 151, 152) which comprises the MPPT DC/DC converter (141, 142) and the DC/DC converter .

Claims 13-14, 21, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2011/0115300 A1), Deboy et al. (US 2016/0072396 A1), and Ferrel et al. (US 2015/0353035 A1) in further view of Gross et al. (US 2013/0253716 A1).
In regards to claim 13, Chiang, Deboy and Ferrel disclose the photovoltaic power plant system as claimed in claim 10, but does not clearly disclose wherein the one or more DC/DC converters of the MVDC collection grid are arranged in a ring-bus configuration.
However, Gross discloses, in figure 9, wherein the one or more DC/DC converters (106) of the MVDC collection grid are arranged in a ring-bus configuration (Par 0025, 0033, 0125).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang, Deboy, and Ferrel to incorporate the teachings of Gross by including wherein the one or more DC/DC converters of the MVDC collection grid are arranged in a ring-bus configuration in order to provide a desired redundancy factor for the loads on each bus, and operating the fuel cell power modules to provide power to the loads via the buses (Gross; par 0013).
In regards to claim 14, Chiang, Deboy and Ferrel disclose the photovoltaic power plant system as claimed in claim 10, but does not clearly disclose wherein the one or more DC/DC converters of the MVDC collection grid are arranged in a daisy-chain bus configuration.
However, Gross discloses, in figure 9, wherein the one or more DC/DC converters (106) of the MVDC collection grid are arranged in a daisy-chain bus configuration (Par 0033, 0125).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang, Deboy, and Ferrel to incorporate the teachings 
In regards to claim 21, Chiang, Deboy and Ferrel disclose the photovoltaic power plant system as claimed in claim 12, but does not clearly disclose wherein the one or more DC/DC converters of the MVDC collection grid are arranged in a ring-bus configuration.
However, Gross discloses, in figure 9, wherein the one or more DC/DC converters (106) of the MVDC collection grid are arranged in a ring-bus configuration (Par 0025, 0033, 0125).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang, Deboy, and Ferrel to incorporate the teachings of Gross by including wherein the one or more DC/DC converters of the MVDC collection grid are arranged in a ring-bus configuration in order to provide a desired redundancy factor for the loads on each bus, and operating the fuel cell power modules to provide power to the loads via the buses (Gross; par 0013).
In regards to claim 23, Chiang, Deboy and Ferrel disclose the photovoltaic power plant system as claimed in claim 12, but does not clearly disclose wherein the one or more DC/DC converters of the MVDC collection grid are arranged in a daisy-chain bus configuration.
However, Gross discloses, in figure 9, wherein the one or more DC/DC converters (106) of the MVDC collection grid are arranged in a daisy- chain bus configuration (Par 0033, 0125).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang, Deboy, and Ferrel to incorporate the teachings of Gross by including wherein the one or more DC/DC converters of the MVDC collection grid are arranged in a daisy- chain bus configuration in order to provide a desired redundancy factor for the .

Claims 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US 2011/0115300 A1), Deboy et al. (US 2016/0072396 A1), Ferrel et al. (US 2015/0353035 A1), and Fishman et al. (US 2012/0080955 A1) in further view of Gross et al. (US 2013/0253716 A1).
In regards to claim 20, Chiang, Deboy, Ferrel and Fishman disclose the photovoltaic power plant system as claimed in claim 11, but does not clearly disclose wherein the one or more DC/DC converters of the MVDC collection grid are arranged in a ring-bus configuration.
However, Gross discloses, in figure 9, wherein the one or more DC/DC converters (106) of the MVDC collection grid are arranged in a ring-bus configuration (Par 0025, 0033, 0125).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang, Deboy, and Ferrel to incorporate the teachings of Gross by including wherein the one or more DC/DC converters of the MVDC collection grid are arranged in a ring-bus configuration in order to provide a desired redundancy factor for the loads on each bus, and operating the fuel cell power modules to provide power to the loads via the buses (Gross; par 0013).
In regards to claim 22, Chiang, Deboy, Ferrel and Fishman disclose the photovoltaic power plant system as claimed in claim 11, but does not clearly disclose wherein the one or more DC/DC converters of the MVDC collection grid are arranged in a daisy-chain bus configuration.
However, Gross discloses, in figure 9, wherein the one or more DC/DC converters (106) of the MVDC collection grid are arranged in a daisy-chain bus configuration (Par 0033, 0125).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chiang, Deboy, and Ferrel to incorporate the teachings 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/               Examiner, Art Unit 2842                             /JOHN W POOS/                                                                                      Primary Examiner, Art Unit 2896